Citation Nr: 1734650	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  11-18 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a skin condition of the neck; and if so, whether the criteria for service connection are met. 

2.  Entitlement to service connection for chronic fatigue syndrome, claimed as fatigue, as due to an undiagnosed illness associated with service in Southwest Asia during the Gulf War.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

4. Entitlement to an increased rating for post traumatic stress disorder (PTSD), currently evaluated as 70 percent disabling.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to December 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In April 2017, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

In addition to the issues listed above, the Veteran filed a June 2011 substantive appeal (Form 9) in response to the April 2011 statement of case, with respect to the issues of entitlement to service connection for irritable bowel syndrome (claimed as diverticulitis) and fibromyalgia (claimed as joint pain).  During the pendency of the appeal, a September 2014 rating decision granted entitlement to service connection for irritable bowel syndrome and fibromyalgia.  Consequently, these issues are not before the Board and will not be addressed in this decision.

The Veteran also filed a November 2014 substantive appeal in response to an October 2014 statement of the case with respect to the issue of entitlement to an increased disability rating for posttraumatic stress disorder (PTSD) and raised the issue of TDIU.  See also Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Both claims were subsequently merged with the current appeal stream.  During the April 2017 hearing, however, the Veteran formally withdrew the issue of an increased evaluation for PTSD.  The criteria for withdrawal by the Veteran of his appeal on the issue of entitlement to increased rating for PTSD have been met.  38 C.F.R. §§ 20.202, 20.204 (2016).  That issue will be dismissed in the decision below.  However, the TDIU claim remains on appeal.  The issues of entitlement to service connection for a skin condition of the neck and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In April 2017, prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim for an increased rating for PTSD.

2.  The May 2006 rating decision that denied the Veteran's claim for entitlement to service connection for rash on neck was not appealed, nor was new and material evidence received during the appeal period. 

3.  The evidence received since the May 2006 rating decision is new and raises a reasonable possibility of substantiating the claim for entitlement to service connection for a skin condition of the neck.

4.  The Veteran did not suffer from chronic fatigue syndrome at any time during the appeal period and his symptoms of fatigue are associated with service-connected fibromyalgia. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim for an increased rating for PTSD, currently 70 percent disabling, the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


2.  The May 2006 rating decision that denied the Veteran's claim for entitlement to service connection for rash on neck is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  

3.  New and material evidence has been received and, as such, the claim for entitlement to service connection for skin condition of the neck is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  The criteria for service connection for chronic fatigue syndrome, claimed as fatigue, have not been met.  38 U.S.C.A. §§ 1110, 1117 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased rating for PTSD

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, during the April 2017 hearing, withdrew his claim for an increased rating for PTSD, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review that claim and it is dismissed.


Duties to Notify and Assist

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

With respect to the skin condition issue, VA's fulfillment of its duties to notify and assist need not be addressed at this time as the claim has been re-opened.  

With respect to the issue of chronic fatigue syndrome, VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in a letter dated September 2009.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The letter informed the Veteran of what evidence was required to substantiate his claim and of his and VA's respective duties for obtaining evidence.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 

With respect to VA's duty to assist, the Board finds that VA treatment records and private treatment records have been associated with the claims file.  The Board notes that a November 2005 formal finding determined that the Veteran's service treatment records were unavailable for review.  In cases where the Veteran's service treatment records are, through no fault of his own, unavailable, a heightened duty exists to assist the Veteran in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (where the Veteran's service treatment records have been destroyed or lost, there is a duty to advise the Veteran to obtain other forms of evidence).  In December 2005, the Veteran was informed of the unavailability of his service records and was asked to submit any records that he may have in his possession or information as to their location.  The Veteran has subsequently submitted post service treatment records.  The record does not indicate, nor has the Veteran identified, any additional outstanding medical records.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1990) (indicating duty to assist is not a one-way street).  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c).
VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159 (c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran was afforded VA examinations in March 2011, May 2012, and February 2017.  These examinations are thorough and supported by the other evidence of record, discussed clinical findings following a clinical examination, considered the Veteran's reported history, and provided opinions supported by rationales.  The examinations are, therefore, adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

For the foregoing reasons, the Board finds that VA's duties to notify and assist have been met with respect to the claim for entitlement to service connection for chronic fatigue syndrome, claimed as fatigue.  

New and Material Evidence for Skin Condition

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

The threshold to reopen a claim is low and does not require new and material evidence regarding each element of the claim that was not proved in the prior decision.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The May 2006 rating decision that denied the Veteran's claim for entitlement to service connection for a skin rash of the neck is final because the Veteran did not submit a timely appeal.  New evidence submitted since the final May 2006 decision includes August 2009 private treatment records indicating that the Veteran had a skin condition on his neck during the appeal period, and a May 1995 dermatology note that was submitted in September 2012 indicating that the Veteran complained of burning skin on the back of his neck upon return from Saudi Arabia.  As the above-mentioned evidence is new and material, is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the claim, the claim for service connection for a skin rash of the neck is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  To this limited extent only, the claim is granted.

Chronic Fatigue Syndrome

In general, service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Additionally, service connection may be established for a chronic disability manifested by certain signs or symptoms which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2021; and which, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).
A qualifying chronic disability is a disability resulting from an undiagnosed illness; or a chronic multisymptom illness defined by a cluster of signs and symptoms, including chronic fatigue syndrome, fibromyalgia, or functional gastrointestinal disorders.  38 C.F.R. § 3.317(a)(2).  

Signs or symptoms which may be manifestations of an undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs and symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

For VA purposes, a diagnosis of chronic fatigue syndrome requires: (1) new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least six months; and (2) the exclusion, by history, physical examination, and laboratory tests, of all other clinical conditions that may produce similar symptoms; and (3) six or more of the following: acute onset of the condition, low grade fever, nonexudative pharyngitis, palpable or tender cervical or axillary lymph nodes, generalized muscle aches or weakness, fatigue lasting 24 hours or longer after exercise, headaches (of a type, severity, or pattern that is different from headaches in the pre-morbid state), migratory joint pains, neuropsychologic symptoms, and/or sleep disturbance.  38 C.F.R. § 4.88a.

A veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom such as pain.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service).  Competency of evidence, however, differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board is required to assess the credibility and probative weight of all relevant evidence, and may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007) (Greene, J., concurring in part and dissenting in part); see Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (affirming that the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.).  

Preliminarily, the Board notes that the record has previously established that the Veteran had service during the Gulf War, and thus the presumptions set forth in 38 C.F.R. § 3.317 may apply. 

Service connection requires a current diagnosis or disability.  There is no evidence of record indicating that the Veteran has or ever had a diagnosis of chronic fatigue syndrome.  However, there is evidence of a diagnosis of fibromyalgia and an early diagnosis of an unspecified Gulf War illness.  See June 2011 Private Record from Dr. M.K.; May 2012 VA Examination. 

Of note, the Veteran is currently service-connected for fibromyalgia.  His current disability evaluation for fibromyalgia includes consideration of his fatigue.  Although the issue in this case is entitlement to service connection, the Board takes notice that symptoms such as fatigability may result from many causes; some causes may be service connected, others may not.  See 38 C.F.R. § 4.14 (specifying that pyramiding is to be avoided).  

In a March 2011 VA examination for fatigue, the Veteran reported that he noticed that he was tired about 8 years prior.  Upon examination, the examiner noted that there was: no fever, no nonexudative pharyngitis, no palpable or tender cervical and axillary lymph nodes, no generalized muscle aches or weakness, no fatigue lasting 24 hours or longer after exercise, no headaches, no migratory joint pains though there was chronic hip and knee pain that was not migratory, no neuropsychologic symptoms, and some sleep disturbance.  She also noted that the Veteran continued to work full-time and exercised 3 times a week.  The examiner concluded that the Veteran did not meet the criteria for a diagnosis of chronic fatigue syndrome.  

In an October 2011 private treatment record, Dr. K.H. noted that the Veteran was diagnosed with Gulf War Syndrome by Dr. M.K. and that he experienced excess fatigue due to this condition.  Notably, Dr. M.K. stated in a June 2011 record that the Veteran was currently exhibiting signs of fibromyalgia as a secondary manifestation of his underlying ill-defined disease, and recommended further evaluation.   

In a May 2012 VA Gulf War general examination, it was determined that the Veteran did not have any symptoms, to include fatigue, attributable to an undiagnosed Gulf War illness.  Instead, the examiner provided a diagnosis of fibromyalgia and noted that the Veteran affirmed tenderness in all of the 18 tender points (trigger points) developed by the American Academy of Rheumatology to help identify fibromyalgia.  Fatigue was determined to be a symptom associated with the fibromyalgia.

In a February 2017 VA examination, an examiner noted that the Veteran's fatigue was a symptom of his service-connected fibromyalgia.  

During the April 2017 hearing, the Veteran asserted that his fatigue is separate from his service-connected fibromyalgia because he had it for years before finally receiving a diagnosis of fibromyalgia.  However, the Board observes that the February 2017 examiner noted that a major problem with fibromyalgia is that a diagnosis is often delayed as it presents with non-specific signs and symptoms and without testing abnormalities, and that patients are frequently seen by several health care providers before a diagnosis of fibromyalgia is entertained.  

The Board has considered the lay evidence of record, to include buddy statements submitted in April 2009 stating that the Veteran continued to have fatigue after active service.  The Veteran and the authors of the buddy statements have not been shown to be capable of making medical conclusions on diagnoses and associated symptoms.  See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007); see also Layno, 6 Vet. App. 465 (1994).  As there is no indication that the Veteran has the medical expertise to render an opinion on the nature or etiology of his fatigue, the Board finds that the medical evidence of record is entitled to greater probative weight than the lay statements of record.  

In the instant case, the record does not contain evidence of a diagnosis of chronic fatigue syndrome that meets the requirements set forth in 38 C.F.R. § 4.88a.  Additionally, there is no credible and probative evidence indicating that fatigue is attributable to an undiagnosed Gulf War illness other than service-connected fibromyalgia.  Further, there is a clear diagnosis of fibromyalgia that fully accounts for the Veteran's fatigue.  Consequently, the first element of service connection is not met, and the claim must be denied on this basis.

Consideration of a Veteran's claim under 38 C.F.R. § 3.317 does not preclude consideration of entitlement to service connection on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  However, again, there is no evidence of a diagnosis, to include chronic fatigue syndrome.  As such, service connection on a direct basis must also be denied.  

Consequently, the Board finds that as the preponderance of the evidence is against the claim, the evidence is by definition not in equipoise and, therefore, the benefit-of-the-doubt rule is inapplicable.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Accordingly, the claim for service connection for chronic fatigue syndrome, claimed as fatigue, is denied.


ORDER

The appeal of the issue of an increased rating for PTSD, currently evaluated as 70 percent disabling, is dismissed.

New and material evidence having been received, reopening of the previously denied claim of entitlement to service connection for skin condition of the neck is warranted and, to this extent only, the appeal is granted.

Service connection for chronic fatigue syndrome, claimed as fatigue, is denied.  


REMAND

The Veteran seeks entitlement to service connection for a skin condition of the neck and entitlement to TDIU.  Having reviewed the record, the Board finds that remand is required prior to further appellate review.  

Skin condition of the neck

Prior to the appeal period, in a May 1995 dermatology note, the Veteran complained of pruritus and burning of the back of his neck at night and when exposed to the sun.  He denied a history of bad sunburn to the area, reported that he did not have any problems until he got back from Saudi Arabia, and stated that he gets pinpoint red blotches on back of the neck periodically.  Strong dermatographism was noted.  The examiner made the following three assessments, but noted that the Veteran had an atypical history for all assessments: solar urticarial, polymorphous light eruption, and cholinergic urticarial.   

Medical records during the appeal period suggest that the Veteran may have an intermittent skin condition of the neck.  August 2009 private treatment records recorded the Veteran's reports of a rash or lesion on the back of his neck that was sore, tender, and hot.  An assessment of mosquito bite and/or cellulitis was noted.  Records indicated that the lesion was a questionable mosquito or spider bite that resulted in low grade temperature and a diagnosis of viral syndrome was provided.  It was noted that the Veteran's cellulitis resolved after a week.  A September 2010 private treatment record documented that the Veteran reported developing a burning rash on his neck after active service, and that the rash lasted a year.  An impression of desert storm syndrome was noted.  

Most recently, during the April 2017 hearing, the Veteran reported that his initial rash went away, but his neck itches, burns, and forms little bumps when scratched.  He reported using over-the-counter medication to help with the itching.  

Here, the record contains evidence of recurrent skin symptoms of the neck, lay evidence that the rash manifested sometime after service in the Persian Gulf, and evidence suggesting a link between the rash and desert storm syndrome.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  However, the record does not contain sufficient medical evidence for adjudication.  As such, the Board finds that remand is warranted for a VA examination.

On remand, the Veteran should be afforded a VA examination to determine the nature and etiology of his skin condition.  The examiner should consider the August 2009 diagnosis of cellulitis and the Veteran's April 2017 lay statements of current symptoms that include itching, burning, and bumps.

TDIU

With respect to the TDIU claim, the Board preliminarily notes that recent evidence indicates that the Veteran is currently engaged in full-time employment.  See April 2017 Hearing Transcript; February 2017 VA Form 21-4192 from Employer.  However, during the April 2017 hearing, the Veteran testified that he was laid off and/or placed on short term disability from October 2014 until September 2015.  He also testified that he submitted documentation of his short term disability to the Parma Community Based Outpatient Clinic (CBOC).  As such, remand is warranted for additional development. 

On remand, attempts should be made to clarify the periods during which the Veteran may have been laid off from work.  Additionally, attempts should be made to obtain records from Parma CBOC, to include any records that the Veteran may have submitted with respect to his reported period of unemployment.  
Finally, any outstanding treatment records from VA and any treating private physician should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  With appropriate authorization from the Veteran, obtain and associate with the record any outstanding private treatment records identified by him as pertinent to the claims.

2.  Obtain any outstanding VA treatment records not already of record relating to the claims.  Efforts should be made to obtain records at Parma CBOC, to include any records that the Veteran may have submitted relating to his reported period of unemployment and/or short term disability.  

If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

3.  Conduct any additional development deemed necessary for the adjudication of the TDIU claim, to include efforts to clarify the periods during which the Veteran may have been laid off from work from his present employer.  

4.  Afford the Veteran an appropriate examination to determine the nature and etiology of his claimed skin condition of the neck.  Any indicated tests should be accomplished.  The examiner should review the claims file prior to examination, to include any newly associated records obtained as a result of this remand.  After review of the file, the examiner should provide responses to the following:
a)  Identify any skin condition of the neck present from March 2009, to include cellulitis as diagnosed in August 2009 private treatment records. 

The examiner is advised that even if a disability subsequently resolves during the appeal period, service connection may still be awarded if a disability is diagnosed at the time the claim was filed or during the pendency of the claim.  McClain, 21 Vet. App. at 321.  

b)  If the Veteran's skin condition of the neck is attributable to a known clinical diagnosis, state whether the diagnosis is at least as likely as not (a probability of 50 percent or greater) incurred in active service or otherwise related to active service (to include presumed environmental exposure experienced during service in Southwest Asia).  

The examiner's attention is invited to the May 1995 dermatology note; the September 2010 private treatment record documenting the Veteran's reports of developing a burning rash on his neck accompanied by an impression of desert storm syndrome; and the Veteran's April 2017 hearing testimony that he has itching, burning, and cyst-like bumps of the neck.  

c)  If the Veteran's skin condition of the neck is not attributable to a known clinical diagnosis, state whether the Veteran's symptoms are manifestations of an undiagnosed illness or a medically unexplained chronic multisymptom illness.

In formulating the opinions, the term 'at least as likely as not' does not mean 'within the realm of possibility.'  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.  

All opinions expressed must be accompanied by a supporting rationale.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382, 392-93 (2011).

5.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims.  If the requested benefits remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


